Title: From George Washington to John Hancock, 12 December 1776
From: Washington, George
To: Hancock, John



Sir
Trenton Falls Decr the 12th 1776

I last night received the favor of Mr Thompson’s Letter, inclosing the Proceedings of Congress of the 11th Instt. As the publication of their Resolve in my opinion will not lead to any good end, but on the contrary may be attended with some bad consequences, I shall take the liberty to decline inserting it in this days Orders, I am persuaded if the Subject is taken up & reconsidered, that Congress will concur with me in Sentiment. I doubt not but there are some who have propagated the report, but what if they have? Their remaining in or leaving Philadelphia must be governed by circumstances & events; If their departure should become necessary, it will be right; On the other hand, if there should not be a necessity for it, they will remain, & their continuance will shew the report to be the production of Calumny and Falsehood. In a word Sir, I conceive it a matter that may be as well disregarded, and that the removal or staying of Congress, depending entirely upon events should not have been the Subject of a Resolve.
The intelligence we obtain respecting the movements and situation of the Enemy is far from being so certain and satisfactory as I could wish, tho every probable means in my power and that I can devise are adopted for that purpose. The latest I have received, was from Lord Stirling last night, he says that Two Grenadiers of the Ineskilling Regiment who were taken and brought in by some Countrymen, inform that Genls Howe, Cornwallis, Vaughan &c. with about 6000 of the flying Army were at Penny Town waiting for Pontoons to come up with

which they mean to pass the River near the blue Mounts or at Corriels Ferry, they believe the latter. That the Two Battallions of Guards were at Brunswick & the Hessian Grenadiers, Chasseurs & a Regiment or Two of British Troops are at Trenton. Captn Miller of Colo. Hands Regiment also informs me, that a body of the Enemy were marching to Burlington on Yesterday morning. he had been sent over with a strong Scouting Party and at day break fell in with their advanced Guards, consisting of about 400 Hessian Troops who fired upon him before they were discovered, but without any loss & obliged him to retreat with his Party & to take boat. The number of the whole he could not ascertain, but they appeared to be considerable. Captn Millers account is partly confirmed by Commodore Seymour who reports, that Four or Five hundred of the Enemy had entered the Town. Upon the whole there can be no doubt but that Philadelphia is their object, and that they will pass the Delaware as soon as possible. Happy should I be, if I could see the means of preventing them. At present I confess I do not. All military writers agree that it is a work of great difficulty—nay impracticable where there is any extent of Coast to guard. This is the case with us, and we have to do it, with a force small and inconsiderable and much inferior to that of the Enemy. Perhaps Congress have some hope and prospect of Reinforcements, I have no intelligence of the sort, and wish to be informed on the Subject. Our little handfull is daily decreasing by sickness and Other causes, and without aid, without considerable Succours and exertions on the part of the people, what can we reasonably look for or expect, but an event that will be severely felt by the Common Cause, and that will wound the Heart of every virtuous American, the loss of Philadelphia. The Subject is disagreable, but yet it is true. I will leave it, wishing that our situation may become such as to do away the apprehensions which at this time seem to fill the minds of too many & with too much justice.
By a Letter from Genl Heath dated at Pecks Kills, the 8th, I am advised That Lieutt Colo. Vose was then there with Greatons, Bonds & Porters Regiments amounting in the whole to between 5 & 600 Men, who were coming this way, he adds That Genls Gates & Arnold would be at Goshen that night, with Starks, Poors, & Reads Regiments, but for what purpose, he does not mention.
The Inclosed Extract of a Letter which I received last night contains intelligence of an agreable nature[.] I wish to hear its confirmation by the arrival of the Several prizes; That with Cloathing & Arms will be an invaluable acquisition.
I shall be glad to be advised of the mode I am to observe in paying the Officers, whether they are to be allowed to draw the pay lately established & from what time or how long they are to be paid under

the Old establishment. A Pay Roll which was presented Yesterday being made up for the New, has given rise to these Propositions. Upon my objecting to it, I was told that Congress or the Board of War had established the Precedent by paying the 6th Regiment of Virga Troops, commanded by Colo. Buckner agreable to the latter as they came through Philadelphia. I have the Honor to be with much esteem Sir Yr Most Obedt Servt

Go: Washington

